 1   WO
 2
 3
 4                             IN THE UNITED STATES DISTRICT COURT
 5                                FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                   )   CR-16-00690-PHX-JJT
                                                 )
 8                Plaintiff,                     )
                                                 )   ORDER OF DETENTION
 9   vs.                                         )
                                                 )
10   Jesus Ausencio Rivera,                      )
                                                 )
11                Defendant.                     )
                                                 )
12                                               )
13          Defendant appeared before this Court on a Petition for Revocation of Supervised
14   Release. The issue of detention was submitted to the Court. The Court considered the
15   Petition and file in determining whether defendant should be released on conditions set by
16   the Court.
17          The Court finds that defendant has failed to carry his burden of establishing that he

18   does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

19   Procedure.

20          The Court concludes, by a preponderance of the evidence, that defendant is a serious

21   flight risk and that there is no condition or combination of conditions that will reasonably

22   assure his appearance at future proceedings.

23          IT IS THEREFORE ORDERED that defendant be detained pending further
     proceedings.
24
            Dated this 12th day of April, 2019
25
26
27
28
